Order filed February 28, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00810-CV
                                   ____________

  DONALD GRETHER; PAUL A. HEINIG; REBECCA ANN, INC.; AND
           PLANTATION HEALTH CARE, INC., Appellants

                                         V.

                  SUNSET NURSING HOME, INC., Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72817

                                    ORDER

      On November 23, 2016, appellant Paul A. Heinig petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 16-80379. Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, when this court received notice of
appellant’s bankruptcy filing, we stayed all proceedings in the appeal as of the date
when the bankruptcy petition was filed. See Tex. R. App. P. 8.2.
      On February 12, 2019, appellee Sunset Nursing Home filed a motion to
reinstate the appeal pursuant to Texas Rule of Appellate Procedure 8.3(a).
Attached to the motion is a true copy of the bankruptcy court’s order lifting the
stay for purposes of this appeal/ dismissing the bankruptcy case.

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.



                                       PER CURIAM